Citation Nr: 1404278	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  96-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to an effective date earlier than August 5, 1993 for the assignment of a 100 percent rating for the service-connected major depressive disorder. 

2. Entitlement to service connection for a bilateral hip condition, claimed as avascular necrosis.

3. Entitlement to an effective date earlier than January 9, 2010 for the grant of service connection for residuals of a traumatic brain injury. 

4. Entitlement to an initial rating in excess of 40 percent for the service-connected residuals of a traumatic brain injury. 





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from October 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision by the RO in New Orleans, Louisiana, as well as March 2010 and September 2010 rating decisions by the RO in Winston-Salem, North Carolina. 

The RO in Winston-Salem, North Carolina, currently has original jurisdiction over the Veteran's claims.

The Veteran presented testimony at a personal hearing before a Hearing Officer in April 2003 and a Veterans Law Judge in May 2004.  Transcripts of these hearings have been associated with the claims file.

In February 2005, the Board remanded the Veteran's claim for an effective date earlier than August 5, 1993 for the assignment of a 100 percent rating for the service-connected major depressive disorder.  This issue was subsequently denied by the Board in a decision promulgated in September 2006.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated on December 16, 2008, the Court vacated the Board's decision and remanded the case.  

In August 2010, the Veteran testified at a hearing before the Veterans Law Judge who conducted the prior May 2004 hearing.  A transcript of this hearing has been associated with the claims file.

The Board remanded the Veteran's earlier effective date claim in January 2011.  

In a March 2010 rating decision, the RO denied service connection for a bilateral hip condition, claimed as avascular necrosis.  The Veteran perfected an appeal of this decision. 

In a September 2010 rating decision, the RO, in part, granted service connection for residuals of a traumatic brain injury and assigned a 40 percent rating effective on January 9, 2010.  The Veteran has appealed the assigned effective date and disability rating. 

The Veterans Law Judge who conducted the May 2004 and August 2010 hearings has retired.  Correspondence was sent to the Veteran in March 2012 inquiring whether he desired a new Board hearing in conjunction with this appeal.  

In response to his request, the Veteran was afforded a new hearing with the undersigned Veterans Law Judge in October 2013.  A transcript of this hearing has been associated with the Veteran's claims file. 

In January 2011, the Board denied the Veteran's claim for recognition of his son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  Apparently unaware of the Board's decision, in October 2011, the RO issued a Supplemental Statement of the Case which addressed this issue.  As the Veteran did not appeal the Board's January 2011 decision, this issue is final and is no longer in appellate status. 

The January 2011 decision also observed that the Veteran had raised a claim of clear and unmistakable error (CUE) in the May 1989 rating decision but this issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction of the matter, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran has requested a hearing with respect to the issues of service connection for a bilateral hip disability, an increased rating for residuals of a traumatic brain injury, and an earlier effective date for the grant of service connection for residuals of a traumatic brain injury.  See the November 2011 and December 2011 Substantive Appeals.  This action must be performed before these issues may be adjudicated.  38 C.F.R. § 20.700(a) (2013).

In January 2011, the Board noted that the Veteran had raised the issue of whether there was clear and unmistakable error (CUE) in the May 1989 rating decision that granted service connection for his acquired psychiatric disorder and assigned a disability rating less than 100 percent.  It was further noted that this issue was inextricably intertwined with his claim for an earlier effective date for the assignment of a 100 percent rating for the service-connected major depressive disorder.  

While the Board requested that the RO adjudicate the Veteran's intertwined CUE claim, this has not occurred. 

In the January 2011 remand, the Board also requested that the RO obtain records from the United States Postal Service (to include his disciplinary file, Postal Inspector Notes and Employee Assistance Program (EAP) notes), the U.S. Merit Systems Protection Board, the Office of Worker's Compensation (OWCP), the Jefferson Parish, Louisiana Sheriff's Department, and the New Orleans Civil District Court.  The Veteran was to be notified if the attempts to obtain these records were unsuccessful.  

Upon review, the AMC was notified that its request for records from the U.S. Postal Service and the New Orleans Civil District Court should be directed to a different address; however, no additional attempts were made to obtain these records. 

The Veteran was not informed that attempts to obtain his records from the Jefferson County Sheriff's Department had been unsuccessful. 

The AMC has also not determined that records from the OWCP or the U.S. Merit Systems Protection Board do not exist or that further efforts to obtain such records would be futile.  

Accordingly, the appeal is being remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

2. The RO then should undertake to adjudicate the Veteran's claim that the May 1989 rating decision which granted service connection for dysthymia but assigned less than 100 percent disability rating contained CUE.  Should this claim be denied, the Veteran must be notified of that decision and informed of his appellate rights. 

3.  The RO also should take appropriate steps to contact the Veteran and notify him that efforts to obtain his records from the Jefferson Parrish Sheriff's Department had been unsuccessful and that he may submit copies of these records on his own. 

4. The RO should associate with the claims file any records obtained from the United States Postal Service (to include the Veteran's disciplinary file, Postal Inspector Notes, and EAP notes), the U.S. Merit System Protection Board, and the Office of Worker's Compensation (OWCP), which are potentially pertinent to the earlier effective date claim for the grant of service connection for major depression; specifically, any records pertaining to his employment prior to August 5, 1993. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. 

The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow the Veteran the opportunity to obtain and submit those records for VA review on his own.

5. The RO then should take all necessary actions to obtain any records from the New Orleans Civil District Court which are potentially pertinent to the claims on appeal; specifically, any records regarding incidents prior to August 5, 1993. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. 

The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow the Veteran the opportunity to obtain and submit those records for VA review on his own. 

6. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


